DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The present Office Action is based upon the Applicant’s amendment filed on 10/20/2021.  Claims 1-3, and 5-21 are now pending in the present application. 

Information Disclosure Statement
The information disclosure statement submitted on 09/12/2021 has been considered by the Examiner and made of record in the application file.

Allowable Subject Matter
Claims 1-3, and 5-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior arts of the record fail to suggest, disclose or teach individually or in combination to render obvious the limitations, “wherein the service area polygon is based on a geographic location of a network equipment configured to provide the available network service, and the method further comprising: generating an initial service area polygon comprising an initial plurality of geographic boundaries based on the geographic location of the network equipment”, in combination with other limitations of the claim.
claim 11, the prior arts of the record fail to suggest, disclose or teach individually or in combination to render obvious the limitations, “generate an initial service area polygon comprising an initial plurality of geographic boundaries based on the geographic location of the network equipment”, in combination with other limitations of the claim.
Regarding claim 21, the prior arts of the record fail to suggest, disclose or teach individually or in combination to render obvious the limitations, “wherein the service area polygon is based on a geographic location of a network equipment configured to provide the available network service, and the method further comprising: generating an initial service area polygon comprising an initial plurality of geographic boundaries based on the geographic location of the network equipment”, in combination with other limitations of the claim.
Therefore, claims 1-3, and 5-21 are considered novel and non-obvious, and allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Walker et al. (US 20180198871 A1) disclose SYSTEMS AND METHODS FOR OPAQUE OBJECT DELIVERY IN A COMMUNICATION NETWORK.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAHYAR KASRAIA N whose telephone number is (571)270-1772. The examiner can normally be reached Monday - Friday, 8:00 am - 5: 00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571)272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLAHYAR KASRAIA N/Primary Examiner, Art Unit 2642